DATE 4/6/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/6/2015 8:52:20 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2009-42367

VOLUME                       PAGE                       OR          IMAGE # 63826159

DUE 5/9/2015                                          ATTORNEY 00790988

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             1/9/2015

MOTION FOR NEW TRIAL DATE FILED 2/6/2015

REQUEST TRANSCRIPT DATE FILED                                        4/1/2015

NOTICE OF APPEAL DATE FILED                                         4/1/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                                                                                                   4/1/2015 3:15:10 PM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 4731609
                                                                                                By: Phyllis Washington
                                                                                            Filed: 4/1/2015 3:15:10 PM

                                    CAUSE NO. 200942367

GEORGE TRUE TILLMAN                          §              IN THE DISTRICT COURT OF
                                             §
       Plaintiff,                            §
                                             §
VS.                                          §
                                             §              HARRIS COUNTY, TEXAS
HERCULES OFFSHORE                            §
SERVICES, LLC, and                           §
HERCULES INTERNATIONAL                       §
ASSET COMPANY, LTD.                          §
                                             §
       Defendants.                           §              127TH JUDICIAL DISTRICT

                         DEFENDANTS’ NOTICE OF APPEAL
       1.      Defendants Hercules Offshore Services, LLC and Hercules International Asset

Company, Ltd. desire to appeal from the Final Judgment signed by the Court on January 9, 2015.

       2.      Defendants appeal to either the First or the Fourteenth Court of Appeals.



                                             Respectfully submitted,

                                             SUTHERLAND ASBILL &BRENNAN LLP


                                             /s/ Sean D. Jordan
                                             Sean D. Jordan
                                               State Bar No. 00790988
                                             Juan C. Garcia
                                               State Bar No. 24045914
                                             SUTHERLAND ASBILL & BRENNAN LLP
                                             1001 Fannin Street, Suite 3700
                                             Houston, Texas 77002
                                             [Tel.] (713) 470-6157
                                             [Fax] (713) 654-1301

                                             COUNSEL FOR HERCULES OFFSHORE SERVICES, LLC
                                             AND HERCULES INTERNATIONAL ASSET COMPANY, LTD.




                                                 1
 LOCAL RULE NOTICE OF AND ASSIGNMENT OF RELATED CASE IN APPEALS

        As required by the Local Rules Relating to Assignment of Related Cases to and Transfers
of Related Cases between the First and Fourteenth Courts of Appeals, I certify that the following
related appeal or original proceeding has been previously filed in either the First or Fourteenth
Court of Appeals:

       None.


                                              /s/ Sean D. Jordan
                                              Sean D. Jordan



                                      CERTIFICATE OF SERVICE

       I, Sean D. Jordan, hereby certify that a copy of the foregoing document was sent this 1st
day of April 2015, via FedEx Express, e-mail, or U.S. certified mail, return receipt requested, to:

Michael E. Pierce
PIERCE CHAPMAN SKRABANEK BRUERA, PLLC
3701 Kirby Drive, Suite 760
Houston, Texas 77098
michael@pcsblaw.com

Jason A. Itkin
ARNOLD & ITKIN, LLP
6009 Memorial Drive
Houston, Texas 77007
jitkin@ArnoldItkin.com

COUNSEL FOR PLAINTIFF

                                              /s/ Sean D. Jordan
                                              Sean D. Jordan




                                                 2
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 06, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 200942367__ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: JONES ACT CASE                   CASE STATUS: CASE ON APPEAL
STYLE: TILLMAN, GEORGE TRUE               VS HERCULES DRILLING COMPANY LLC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00010-0001 DEF 24045914 HERCULES INTERNATIONAL ASSET C     GARCIA, JUAN
_     00009-0001 DEF 07256575 HERCULES OFFSHORE SERVICES LLC     FORET, RANDAL
_     00008-0001 AGT          HERCULES INTERNATIONAL ASSET C
_     00007-0001 DEF 24043513 HERCULES INTERNATIONAL ASSET C     DEMARCAY, LAW
_     00007-0001 PAD 07256575 FORET, RANDALL M.
_     00007-0001 PAD 19396298 STRICKLAND, TIMOTHY W.
_     00006-0001 DEF 24045914 HERCULES OFFSHORE SERVICES LLC     GARCIA, JUAN
_     00006-0001 PAD 19396298 STRICKLAND, TIMOTHY W.

==> (16) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 06, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 200942367__ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: JONES ACT CASE                   CASE STATUS: CASE ON APPEAL
STYLE: TILLMAN, GEORGE TRUE               VS HERCULES DRILLING COMPANY LLC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00005-0001 DEF 07256575 HERCULES OFFSHORE SERVICES LLC     FORET, RANDAL
_     00004-0001 AGT          HERCULES DRILLING COMPANY LLC
_     00003-0001 DEF          HERCULES RIG NUMBER 16
_     00002-0001 DEF          HERCULES DRILLING COMPANY LLC
_     00001-0001 PLT 00797258 TILLMAN, GEORGE TRUE               POST, RUSSELL
_     00001-0001 PAP 24039117 PIERCE, MICHAEL E.
_     00001-0001 PAP 24032461 ITKIN, JASON A.
_     00001-0001 PAP 24039117 PIERCE, MICHAEL E.

==> (16) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP